UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:October 31, 2013 Date of reporting period:October 31, 2013 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Investor Class Institutional Class ANNUAL REPORT October 31, 2013 November 20, 2013 Dear Shareholder: The fiscal year ended October 31, 2013 was characterized by a significant increase in equity market indices across all market capitalizations. The Huber Capital Diversified Large Cap Value Fund launched December 31, 2012 and since inception through October 31, 2013, the Fund performed in-line with its benchmark. For the fiscal year, both the Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund outperformed their respective benchmarks. Diversified Large Cap Value Fund Review For the period December 31, 2012, the Fund’s inception, through October 31, 2013, the Diversified Large Cap Value Fund, Investor Class and Institutional Class, returned 25.50% and 26.10%, respectively, which performed roughly in-line with the 25.75% total return of the Russell 1000® Value Index and slightly better than the 25.30% total return of the S&P 500® Index. Relative to the benchmark Russell 1000® Value Index, the sectors that contributed most positively to the Fund’s performance were Financial Services, Energy, and Consumer Staples. The main sectors that lagged in relative performance were Consumer Discretionary and Health Care.Individual stocks that contributed strongly to performance were CNO Financial Group, Herbalife, ING US, CA Inc., and Vodafone. CNO Financial Group, Inc., a domestic insurance company, continued to see improved operating strength in their core business as they redeployed capital away from discontinued operations into higher return insurance products.In addition, CNO repurchased shares during the period, which further accelerated the company’s growth in book value per share. Herbalife is a direct marketing company primarily selling nutritional products that received negative publicity about its business model. The stock was a strong performer as the company posted strong operational results and its business continued to thrive. ING US, a provider of investment management and insurance solutions in the United States, was added to the portfolio after a successful initial public offering in May 2013. We believe that ING came to market at an attractive valuation and will continue to yield positive long-term shareholder returns. CA, Inc., an enterprise management software and solutions company, experienced share appreciation on expectations for a cyclical uptick in business as well as the announcement of a new strategic direction to help mainframe customers transition to dynamic data centers. Vodafone Group PLC, a global mobile telecommunication provider, appreciated strongly upon the news that it will sell its 45% ownership stake in Verizon Wireless to Verizon. Vodafone remains committed to its plan to return capital to shareholders via its dividend program and share repurchases. Within the Consumer Discretionary sector, our portfolio was most negatively impacted by our ownership in Lennar Corp., a homebuilder. Lennar has seen a 2 near-term pullback in its price after a dramatic rise over the past two years. We believe that an increasing interest rate environment has affected the stock in the short-term; however, we believe that outsized returns will be realized for long-term shareholders per a strong supply/demand dynamic in the housing market. Compared to the Russell 1000® Value Index, we did not own the stronger performing retailers in this sector, which market sentiment favored during the period. The Health Care sector’s relative underperformance was due to our positioning in pharmaceuticals versus the Index, and more specifically, through our ownership of Eli Lilly & Co. Generally, most pharmaceutical companies experienced a drawback during this period of robust market growth. Eli Lilly, like the other global pharmaceutical companies, is nearing the end of its patent cliff and working to offset the corresponding decline in earnings through meaningful cost reduction, more productive R&D, accretive acquisitions in areas of future focus, and significant share repurchases. Equity Income Fund Review For the fiscal year ended October 31, 2013, the Equity Income Fund, Investor Class and Institutional Class, returned 30.30% and 30.73%, respectively, which outperformed the 28.29% total return of the Russell 1000® Value Index and the 27.18% total return of the S&P 500® Index.Relative to the benchmark Russell 1000® Value Index, the sectors that contributed most positively to the Fund’s performance were Financial Services, Consumer Staples, and Technology. The main sectors that lagged in relative performance were Health Care and Consumer Discretionary.Stocks that contributed strongly to performance were CNO Financial Group, Inc., Herbalife, CA, Inc., Hewlett-Packard Co., and American International Group, Inc. CNO, Herbalife, and CA Inc. were previously discussed in the Diversified Large Cap Value Fund section of this letter. Hewlett-Packard, a technology, software, and service provider to businesses and individuals, surpassed expectations and advanced its share repurchase program, which caused investors to begin to recognize a more positive trend in business fundamentals. We believe the company can improve its long-term prospects to become a leader across many of its different business lines. American International Group is an international insurance company. The stock had positive returns over the period due to the United States Treasury exiting its ownership position in December 2012. The company continued to see margin improvements and it returned capital to shareholders via share repurchases and its dividend program. Our portfolio was most negatively impacted by our ownership in Exelon, an electric utility as well as a provider of natural gas. Exelon has a significant merchant nuclear generation component to its business which continues to be negatively impacted by low competitive power prices. We believe Exelon is attractively valued as we expect the demand for cost-effective electric power 3 generation to increase over time. Our relative performance in both Health Care and Consumer Discretionary sectors suffered due to our positioning versus the Russell 1000® Value Index. In Health Care, we primarily owned pharmaceutical companies, which experienced a drawback during this period of robust market growth. In Consumer Discretionary, we did not own the stronger performing retailers, which market sentiment favored during the period. Small Cap Value Fund Review For the fiscal year ended October 31, 2013, the Small Cap Value Fund, Investor Class and Institutional Class, returned 36.07% and 36.65%, respectively, outperforming the benchmark Russell 2000® Value Index and the Russell 2000® Index, which generated total returns of 32.83% and 36.28%, respectively.Relative to the benchmark Russell 2000® Value Index, the sectors that contributed most positively to the Fund’s performance were Financial Services, Health Care, and Materials & Processing.The sectors that most negatively impacted performance were Producer Durables and Technology. Individual stocks that contributed strongly to performance included Virtus Investment Partners, Inc., CNO Financial Group, Inc., CapLease, Inc., Iconix Brand Group, Inc., and Kapstone Paper & Packaging Corp. Virtus Investment Partners, an asset manager, increased the normalized earnings power of their business by growing assets under management and keeping costs under control. CNO Financial Group was discussed previously in the Diversified Large Cap Value Fund section of this letter. CapLease, an office REIT, saw its shares rise due to positive market fundamentals for their business and continued strength in operations. The company also accepted an acquisition proposal at a 20% premium. Iconix Brand Group, a brand licensing company, benefited from a massive share buyback, accretive acquisitions, and a stabilizing core business. Kapstone Paper & Packaging, a producer of paper and packaging, outperformed as the company instituted containerboard price increases and announced the potentially accretive acquisition of a large paper mill in the Pacific Northwest. In Technology, our relative underweight to this stronger performing sector subtracted from our results for the period. Within Producer Durables, our performance results were hurt by our ownership of Armtec Infrastructure Trust and Titan Machinery.Armtec Infrastructure, a construction materials and services provider, is making slow and steady progress in a multi-year turnaround effort. Results have been negatively affected by low margins on projects due to bad weather, the recession and a botched computer system implementation. Titan Machinery, a distributor of agricultural and construction equipment, reduced its earnings outlook, which caused the stock to temporarily underperform. We believe Titan is attractive based on valuation, strong recurring revenue from parts and service, and the opportunity to improve returns in the cyclically depressed construction equipment segment. 4 Outlook The equity markets gained significantly for the fiscal year across all market capitalizations, marked by the S&P 500® Index aspiring to a record high. Concerns over global macroeconomic events continued to wax and wane, including potential Fed tapering and the funding gap that caused a shutdown of the U.S. government during the first half of October. Market sentiment appears to have turned its attention back to recent positive U.S. economic data points including modest economic growth, an improving housing market, and continued modest improvements in the high unemployment rate. Adverse factors include mixed 3Q earnings reports, a generally stagnant demand environment, and sluggish international economies with particular pressure in Europe and a weaker outlook for Emerging Markets. We are cognizant of the complex macroeconomic factors affecting global economies and will attempt to take advantage of any market dislocations by discovering new positions and adding to existing investments in companies whose stock prices trade at considerable discounts to our assessment of intrinsic value. Our process remains focused on bottom-up stock selection. In the Diversified Large Cap Value Fund, we are overweight Consumer Staples, Technology, Consumer Discretionary, Health Care, and Materials & Processing sectors, while being underweight Producer Durables, Financial Services, Energy, and Utilities sectors. In the Equity Income Fund, we are overweight Technology, Consumer Staples, Materials & Processing, Financial Services, and Consumer Discretionary sectors, while being underweight Producer Durables, Energy, Utilities, and Health Care sectors.In the Small Cap Value Fund, we are overweight in the Materials & Processing, Consumer Discretionary and Financial Services sectors, and underweight in Technology, Producer Durables, Energy, Consumer Staples, Utilities, and Health Care sectors. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The risks are greater for investments in emerging markets. Additionally, the Funds are subject to sector emphasis risk meaning that companies in the same or related businesses may comprise a significant portion of a Fund’s portfolio and adversely affect the value of the portfolio to a greater extent than if such business comprised a lesser portion of a portfolio.Investments in Initial Public Offerings (IPO) carry additional risk such as market and liquidity risk and can fluctuate considerably.When the Fund’s asset base is small, the impact of IPOs on the Fund’s performance could be magnified.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. 5 Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. Current and future portfolio holdings are subject to risk. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Funds’ returns may not correlate with the returns of their benchmark indexes. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. 6 Huber Funds HUBER CAPITAL EQUITY INCOME FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Equity Income Fund – Investor Class vs the Russell 1000® Value Index and the S&P 500® Index Average Annual Total Return Since Inception* Since Inception* 1 Year 5 Year (6/29/07) (10/25/11) Huber Capital Equity Income Fund – Investor Class 30.30% 20.93% 5.82% — Huber Capital Equity Income Fund – Institutional Class 30.73% — — 24.71% Russell 1000® Value Index 28.29% 14.06% 3.15% 23.64% S&P 500® Index 27.18% 15.17% 4.75% 22.04% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. 7 Huber Funds HUBER CAPITAL SMALL CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Small Cap Value Fund – Investor Class vs the Russell 2000® Index and the Russell 2000® Value Index Average Annual Total Return Since Inception* Since Inception* 1 Year 5 Year (6/29/07) (10/25/11) Huber Capital Small Cap Value Fund – Investor Class 36.07% 28.17% 9.36% — Huber Capital Small Cap Value Fund – Institutional Class 36.65% — — 33.61% Russell 2000® Index 36.28% 17.04% 5.94% 25.72% Russell 2000® Value Index 32.83% 14.84% 4.41% 25.28% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000® Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. 8 Huber Funds HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Diversified Large Cap Value Fund – Investor Class vs the Russell 1000® Value Index and the S&P 500® Index Cumulative Total Return Since Inception* (12/31/12) Huber Capital Diversified Large Cap Value Fund – Investor Class 25.50% Huber Capital Diversified Large Cap Value Fund – Institutional Class 26.10% Russell 1000® Value Index 25.75% S&P 500® Index 25.30% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000® Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. *The Fund commenced operations on December 31, 2012. 9 Huber Funds EXPENSE EXAMPLE – October 31, 2013 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Huber Capital Equity Income Fund, Huber Capital Small Cap Value Fund and Huber Capital Diversified Large Cap Value FundExamples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/13 – 10/31/13). Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”), the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), and the Huber Capital Diversified Large Cap Value Fund (“Diversified Large Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund, 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund and 1.25% for Investor Class shares and 0.75% for Institutional Class shares of the Diversified Large Cap Value Fund per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% 10 Huber Funds EXPENSE EXAMPLE – October 31, 2013 (Unaudited), Continued hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.37% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.85% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 11 Huber Funds EXPENSE EXAMPLE – October 31, 2013 (Unaudited), Continued Small Cap Value Fund, Continued Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Diversified Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Investor Class Actual Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/13 10/31/13 5/1/13 – 10/31/13* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.75% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 12 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2013 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 13 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2013 (Unaudited), Continued HUBER CAPITAL DIVERSIFIED LARGE CAP VALUE FUND Percentages represent market value as a percentage of total investments. 14 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares COMMON STOCKS - 94.37% Value Advertising Agencies - 1.45% Aimia, Inc. (a) $ Aerospace - 1.86% Northrop Grumman Corp. Air Transport - 1.15% FedEx Corp. Aluminum - 0.78% Alcoa Inc. Asset Management & Custodian - 5.98% Virtus Investment Partners, Inc. (b) Chemicals: Diversified - 1.02% BASF SE - ADR Computer Services, Software & Systems - 8.89% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 2.89% Hewlett Packard Co. Consumer Lending - 2.81% Cash America International, Inc. Diversified Financial Services - 9.03% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.78% Wal-Mart Stores, Inc. Electronic Components - 1.02% TE Connectivity Ltd. Engineering & Contracting Services - 2.09% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 15 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Financial Data & Systems - 3.42% Mastercard, Inc. - Class A $ Western Union Co. Foods - 5.08% ConAgra Foods, Inc. Herbalife Ltd. (a) Tyson Foods, Inc. - Class A Healthcare Facilities - 0.02% Surgical Care Affiliates, Inc. (b) Homebuilding - 1.76% Lennar Corp. - Class B Household Equipment & Products - 1.90% Tupperware Brands Corp. Insurance: Life - 6.86% CNO Financial Group, Inc. Insurance: Multi-Line - 6.46% American International Group,Inc. ING US, Inc. Insurance: Property-Casualty - 1.78% XL Group PLC Offshore Drilling & Other Services - 2.93% Ensco PLC - Class A (a) Oil: Crude Producers - 2.05% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 0.86% Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 11.12% Actavis Plc (a)(b) Eli Lilly & Co. The accompanying notes are an integral part of these financial statements. 16 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Pharmaceuticals - 11.12%, Continued Merck & Co., Inc. $ Pfizer, Inc. Specialty Retail - 0.96% Home Depot, Inc. Steel - 2.45% Carpenter Technology Corp. Tobacco - 2.05% Philip Morris International, Inc. Utilities: Electrical - 2.19% Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 1.73% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $40,915,921) SHORT-TERM INVESTMENTS - 7.28% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $4,150,740) TOTAL INVESTMENTS IN SECURITIES (Cost $45,066,661) - 101.65% Liabilities in Excess of Other Assets - (1.65)% ) NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of October 31, 2013. The accompanying notes are an integral part of these financial statements. 17 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013 Shares COMMON STOCKS - 96.60% Value Advertising Agencies - 2.87% Aimia, Inc. (a) $ Valassis Communications, Inc. Aluminum - 2.05% Kaiser Aluminum Corp. Asset Management & Custodian - 6.25% Virtus Investment Partners, Inc. (b) Banks: Diversified - 3.15% First Citizens BancShares, Inc. - Class A Park Sterling Corp. (d) Chemicals: Specialty - 3.00% Innospec, Inc. Commercial Vehicles & Parts - 0.68% Miller Industries, Inc. (d) Computer Services, Software & Systems - 1.56% Science Applications International Corp. Consumer Lending - 3.26% Cash America International, Inc. EZCORP, Inc. - Class A (b) Nelnet, Inc. - Class A Containers & Packaging - 0.34% UFP Technologies, Inc. (b) Diversified Manufacturing Operations - 4.55% A. M. Castle & Co. (b) Harsco Corp. Engineering & Contracting Services - 1.00% Argan, Inc. Financial Data & Systems - 2.71% Global Cash Access Holdings, Inc. (b) The accompanying notes are an integral part of these financial statements. 18 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Health Care Facilities - 1.56% Surgical Care Affiliates, Inc. (b) $ Tenet Healthcare Corp. (b) Homebuilding - 2.06% Lennar Corp. - Class B Household Equipment & Products - 2.52% Tupperware Brands Corp. Insurance: Life - 7.90% CNO Financial Group, Inc. Health Insurance Innovations, Inc. - Class A (b)(d) Insurance: Multi-Line - 2.09% ING US, Inc. Insurance: Property-Casualty - 1.75% XL Group PLC Leisure Time - 2.09% Callaway Golf Co. Interval Leisure Group, Inc. Machinery: Agricultural - 1.06% Titan Machinery, Inc. (b) Machinery: Industrial - 0.44% Armtec Infrastructure Trust Unit (a)(b)(d) Metal Fabricating - 1.42% Mueller Water Products, Inc. - Class A Metals & Mining: Diversified - 1.35% Uranium Energy Corp. (b)(d) Office Supplies Equipment - 2.01% Lexmark International, Inc - Class A Offshore Drilling & Other Services - 2.39% Ocean Rig UDW, Inc. (a)(b) Oil Well Equipment & Services - 3.10% Cal Dive International, Inc. (b)(d) The accompanying notes are an integral part of these financial statements. 19 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Oil Well Equipment & Services - 3.10%, Continued Superior Energy Services, Inc. (b) $ Paper - 1.17% Kapstone Paper and Packaging Corp. Mercer International, Inc. (b) Pharmaceuticals - 1.90% Endo Health Solutions, Inc. (b) Publishing - 1.99% John Wiley & Sons, Inc. - Class A Real Estate Investment Trusts (REITs) - 9.76% CapLease, Inc. Government Properties Income Trust Granite Real Estate Investment Trust (a) Rental & Leasing Services: Consumer - 2.85% Rent-A-Center, Inc. Restaurants - 1.80% Boston Pizza Royalties Income Fund (a)(d) Pizza Pizza Royalty Corp. (a)(b)(d) Specialty Retail - 0.90% Wet Seal, Inc. (b) Steel - 2.86% Carpenter Technology Corp. Telecommunications Equipment - 2.11% Arris Group, Inc. (b) Textiles, Apparel & Shoes - 3.13% Iconix Brand Group, Inc. (b) Utilities: Electrical - 4.97% Great Plains Energy, Inc. NV Energy, Inc. The accompanying notes are an integral part of these financial statements. 20 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Utilities: Electrical - 4.97%, Continued Portland General Electric Co. $ TOTAL COMMON STOCKS (Cost $233,939,065) SHORT-TERM INVESTMENTS - 3.78% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $10,921,434) TOTAL INVESTMENTS IN SECURITIES (Cost $244,860,499) - 100.38% Liabilities in Excess of Other Assets - (0.38)% ) NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of October 31, 2013. (d) Security is considered illiquid.As of October 31, 2013, the value of these investments was $24,412,681 or 8.46% of net assets. The accompanying notes are an integral part of these financial statements. 21 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013 Shares COMMON STOCKS - 101.54% Value Advertising Agencies - 2.60% Aimia, Inc. (a) $ Aluminum - 0.41% Alcoa Inc. Beverage: Soft Drinks - 0.87% Coca-Cola Co. Chemicals: Diversified - 1.53% BASF SE - ADR Computer Services, Software & Systems - 7.52% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 3.58% Hewlett Packard Co. Consumer Lending - 4.05% Cash America International, Inc. Diversified Financial Services - 9.90% Bank of America Corp. Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 1.69% Wal-Mart Stores, Inc. Electronic Components - 1.13% TE Connectivity Ltd. Engineering & Contracting Services - 1.01% KBR, Inc. Financial Data & Systems - 4.64% 55 Mastercard, Inc. - Class A Western Union Co. Foods - 6.94% ConAgra Foods, Inc. Herbalife Ltd. (a) The accompanying notes are an integral part of these financial statements. 22 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Foods - 6.94%, Continued Tyson Foods, Inc. - Class A $ Healthcare Facilities - 0.19% Surgical Care Affiliates, Inc. (b) Homebuilding - 1.06% Lennar Corp. - Class B Household Equipment & Products - 2.63% Tupperware Brands Corp. Insurance: Life - 5.49% CNO Financial Group, Inc. Insurance: Multi-Line - 5.61% American International Group,Inc. ING US, Inc. Insurance: Property-Casualty - 0.90% XL Group PLC Offshore Drilling & Other Services - 5.50% Ensco PLC - Class A (a) Oil: Crude Producers - 2.10% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 5.98% BP PLC - ADR Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 10.55% Actavis Plc (a)(b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. The accompanying notes are an integral part of these financial statements. 23 Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2013, Continued Shares Value Scientific Instruments: Control & Filter - 0.51% Flowserve Corp. $ Specialty Retail - 0.57% Home Depot, Inc. Steel - 1.31% Carpenter Technology Corp. Tobacco - 4.58% Philip Morris International, Inc. Utilities: Electrical - 3.83% American Electrical Power Co., Inc. Entergy Corp. NextEra Energy, Inc. Utilities: Telecommunications - 4.86% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $1,229,889) SHORT-TERM INVESTMENTS - 4.33% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $59,017) TOTAL INVESTMENTS IN SECURITIES (Cost $1,288,906) - 105.87% Liabilities in Excess of Other Assets - (5.87)% ) NET ASSETS - 100.00% $ ADR - American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of October 31, 2013. The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2013 Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund ASSETS Investments in securities, at value (identified cost $45,066,661, $244,860,499, and $1,288,906, respectively) $ $ $ Cash — — Receivables Fund shares sold — Investment securities sold — — Dividends and interest Dividend tax reclaim 33 Due from Adviser (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables Fund shares purchased — — Investment securities purchased Advisory fees — 12b-1 fees 86 Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Shareholder servicing fees 19 Transfer agent fees and expenses Accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 26 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2013, Continued Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ Institutional Class Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain/(loss) on investments ) ) Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 27 Huber Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2013 Huber Capital Huber Capital Huber Capital Diversified Equity Small Cap Large Cap Income Fund Value Fund Value Fund* INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $11,983, $79,139, and $403, respectively) $ $ $ Interest 78 2 Total investment income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Distribution fees - Investor Class (Note 6) 98 Shareholder servicing fees - Investor Class (Note 5) 98 Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Miscellaneous expense Reports to shareholders Insurance expense Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation on: Investments Foreign currency — — Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ $ *Commenced operations on December 31, 2012. The accompanying notes are an integral part of these financial statements. 28 (This Page Intentionally Left Blank.) 29 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2013 October 31, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ (a) A summary of share transactions is as follows: Investor Class Year Ended Year Ended October 31, 2013 October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase/(decrease) ) $ ) $ ** Net of redemption fees of $ $ The accompanying notes are an integral part of these financial statements. 30 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued Institutional Class Year Ended Year Ended October 31, 2013 October 31, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $
